John A. Fogleman, Justice, dissenting. I respectfully dissent because I do not believe that the court can say that the only conclusion a reasonable mind might reach under the evidence is that Adams abandoned the plan to rob the tellers at the bank. I think that a reasonable inference could be drawn that Adams arose from his hiding place, confronted the teller and drew his pistol as an overt act in perpetrating the robbery. Thus, there would be a jury question whether an overt act had been committed. That being the case, I would affirm the judgment of the lower court. The confederate’s testimony that he was in shock was certainly not binding on the jury as to whether he had abandoned his intent or on the question whether he committed an overt act with the intent to effectuate the plan. I am authorized to state that the Chief Justice joins in this dissent.